                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

UNITED STATES OF AMERICA         )
                                 )
                                 )
        v.                       )
                                 )                      Civil No. 3:21-cv-481
APPROXIMATELY $8,048 IN UNITED   )
STATES CURRENCY SEIZED ON MAY 6, )
2021 FROM JOSEPH GERELL BANKS    )


                       VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW COMES the United States of America, Plaintiff herein, by and through William T.

Stetzer, Acting United States Attorney for the Western District of North Carolina, in a civil cause

of forfeiture, and respectfully states the following:



                                        INTRODUCTION

       1.      This is a civil action in rem against $8,048 in United States Currency seized from

Joseph Gerell Banks on May 6, 2021 during the execution of a search warrant at 710 Parkaire

Lane, Apartment 517, Charlotte, North Carolina (the “Currency”).

       2.      The Currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it

constitutes money furnished or intended to be furnished by any person in exchange for a controlled

substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, is proceeds traceable to

such an exchange, and/or is money used or intended to be used to facilitate a violation of 21 U.S.C.

§§ 841 and/or 846.

       3.      Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. § 983, 19

U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil Procedure and

accompanying Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

                                                  1

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 1 of 11
Actions.

        4.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. These statutes confer original jurisdiction to federal district courts of all civil actions, suits,

or proceedings commenced by the United States and any action for the forfeiture of property

incurred under any act of Congress.

        5.      Venue is proper pursuant to 28 U.S.C. § 1395 because the Currency was seized in

the Western District of North Carolina.

        6.      The Currency has been seized and is now within the Western District of North

Carolina.

        7.      Based on the following facts, verified by Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”) Special Agent (“SA”) Eric Gavin, this action seeks the forfeiture of all

right, title, and interest in the Currency.



                            FACTS GIVING RISE TO FORFEITURE

The anonymous tip

        8.      On or about December 30, 2020, Charlotte-Mecklenburg Crime Stoppers received

an anonymous tip that Joseph Gerell Banks was carrying a handgun and dealing drugs. At the

time, Banks was serving a term of federal supervised release as a result of a prior conviction, on

November 5, 2018, for Possession of a Firearm by a Convicted Felon.


Incriminating Facebook posts and conversations on guns, drugs, and money

        9.      Law enforcement began investigating the anonymous call and identified the

Facebook account, “Bebe Banks,” as belonging to Joseph Gerell Banks.

        10.     On February 27, 2021, Banks posted a video of himself driving in a car and showing

                                                   2

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 2 of 11
a large quantity of money. Banks also had a Glock style pistol sitting on his lap while driving. A

screenshot of an image from the video is as follows:




                                                3

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 3 of 11
       11.     On the same date, a video was posted on Banks’ Facebook storyline in which Banks

says, “this that real shit right there” and “purple runts.” The video then pans to the left and right,

and multiple stacks of currency are visible. A screenshot of the apparent marijuana displayed in

the video is as follows:




                                                  4

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 4 of 11
       12.     On March 31, 2021, a video posted onto Banks’ Facebook storyline displaying

approximately eight firearms lying on what appears to be a kitchen counter. A screenshot of an

image from the video is as follows:




       13.     In March 2021, a second video was posted onto Banks’ Facebook storyline

displaying a large quantity of suspected marijuana in two separate clear plastic bags with a large

quantity of money in two separate stacks. In the video, Banks says, “this is about half a pound”

and “this is a pound,” referring to the two large quantities of suspected marijuana in the video.

Banks can be seen in the Facebook story standing in front of a washer and dryer looking at the


                                                5

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 5 of 11
large quantity of suspected marijuana and large quantity of money. Screenshots of images from

the video are as follows:




                                             6

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 6 of 11
       14.     In March 2021, a third Facebook video posted by another individual to a Facebook

page named, “oaklawndon,” portrayed an image of Banks holding what appears to be two rifles.

Later in the video, Banks’ can be seen displaying a large quantity of money. Screenshots of

images from the “oaklawndown” page are as follows:




       15.     From November 1, 2020 through March 31, 2021, Banks and multiple individuals

engaged in several Facebook conversation threads and private messages about the sale of suspected

marijuana and the sale of firearms.




                                               7

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 7 of 11
The arrest of Banks, resulting the discovery of narcotics and the Currency

       16.     Based on cell site location data for cell phone number (980) 267-2353—the number

through which Banks communicated with United States Federal Probation—law enforcement

determined that Banks was regularly staying overnight at an unreported address at the Parkside at

South Tryon apartments.

       17.     On May 6, 2021, U.S. Marshals arrested Banks for a supervised release violation.

Marshals effectuated the arrest at 710 Parkaire Lane, Apartment 517, Charlotte, North Carolina,

Banks’ unreported residence at the Parkside at South Tryon apartments.           Maleka Charnae

Richardson, Banks’ girlfriend, was the only person identified on the lease for the residence.

       18.     During the search of 710 Parkaire Lane, Apartment 517, law enforcement located

2.2 pounds of marijuana; twenty-two pre-packaged, pre-rolled marijuana containers; thirty-six

THC vape pens; and $8,048 in U.S. currency—the same Currency identified for forfeiture herein.

       19.     The denominations of the seized cash were as follows: four-hundred-and-two $20

bills, one $5 bill, and three $1 bills. These denominations, largely of smaller $20 bills, are

consistent with drug trafficking.

       20.     Law enforcement arrested Banks.



Banks’ girlfriend disclaims any interest in the Currency

       21.     During an interview, Richardson advised law enforcement that she had moved into

the residence on March 9, 2021 and that Banks would stay at the residence almost every night.

Richardson identified a cellular telephone found in the master bedroom as Banks’ phone.

Richardson advised that she did not have any prior knowledge of the Currency investigators found

inside the residence.



                                                8

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 8 of 11
Banks complains to his girlfriend about their failure to coordinate their stories to the police
about the Currency

       22.     On May 7, 2021, Banks, who was incarcerated in the Mecklenburg County Jail

where inmate calls are recorded, called Richardson. During the call, Banks said, “I tried telling

them the money was yours, but you told them the money was mine.” Richardson responded, “I

didn’t say shit.” Banks said, “them ain’t my sweatpants, they your sweatpants.” Richardson

responded, “they were in mine?” Banks said, “that shit crazy, your ass opened the door so God

damn quick, I was trying to hide my money.” Richardson then responded, “Bitch I didn’t do shit.”



During the administrative forfeiture, Banks’ girlfriend claims the Currency

       23.     Following the seizure of the Currency, ATF initiated an administrative forfeiture

action against the Currency, whereafter, despite her prior comments to the police that the Currency

did not belong to her, Richardson claimed the Currency.



                        CONCLUSION AND PRAYER FOR RELIEF

       By virtue of the foregoing, all right, title, and interest in the Currency vested in the United

States at the time of the commissions of the unlawful act giving rise to forfeiture, 21 U.S.C. §

881(h), and has become and is forfeitable to the United States.



       WHEREFORE, the United States of America respectfully prays the Court that:

       1. A warrant for the arrest of the Currency be issued;

       2. Due notice be given to all parties to appear and show cause why the forfeiture should
          not be decreed;



                                                 9

      Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 9 of 11
 3. Judgment be entered declaring the Currency to be condemned and forfeited to the
    United States of America for disposition according to law; and

 4. The United States be granted such other and further relief as this Court may deem just
    and proper, together with the costs and disbursements of this action, including but not
    limited to the expenses of maintenance and protection of the Currency as required by
    28 U.S.C. § 1921.



 Respectfully submitted this 13th day of September, 2021.


                                      WILLIAM T. STETZER
                                      ACTING UNITED STATES ATTORNEY

                                      s/ Benjamin Bain-Creed
                                      Florida Bar # 0021436
                                      Assistant United States Attorney
                                      Suite 1650, Carillon Building
                                      227 West Trade Street
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 344-6222
                                      Fax: (704) 344-6629
                                      Email: benjamin.bain-creed@usdoj.gov




                                        10

Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 10 of 11
                                       VERIFICATION

       I declare under penalty of perjury that the factual information contained in the foregoing

Complaint is true and correct according to the best of my knowledge, information, and belief.

       Executed on the __7th__ day of September, 2021.

                                                                      Digitally signed by ERIC GAVIN
                                                                      Date: 2021.09.07 13:57:57 -04'00'
                                            _________________________________________
                                            Special Agent Eric Gavin
                                            Bureau of Alcohol, Tobacco, Firearms and Explosives




     Case 3:21-cv-00481-FDW-DCK Document 1 Filed 09/13/21 Page 11 of 11
